We think the provisions of chapter 525 are to be construed as provisions in addition to, and not by way of substitution for, the provisions of the statute previously existing upon the subject of attachments. Chapter 525 applies not only to an attachment of the goods or chattels, but also to an attachment of rights or credit, or real estate; and we think there could hardly be a pretence for claiming that the provisions of the act, in so far as they apply to an attachment of rights or credits, or real estate, were designed to supersede or operate by way of substitution for, the previously existing provisions upon the same subject. And though it is true that the provisions of chapter 525, considered in their application only to an attachment of goods or chattels, seem to render superfluous some of the requirements previously prescribed in regard to such an attachment, yet we do not see how we can consistently hold that, as to such requirements, the act is substitutional, while we, at the same time, hold that, as to the requirements prescribed in regard *Page 393 
to the other forms of attachment, it is simply cumulative, there being no words in the act upon which to base the discrimination. The demurrer must be overruled, and the defendant's first plea in abatement sustained.
Demurrer overruled, judgment for defendant for costs. *Page 394